                                                          U.S. Department of Justice

                                                          Environment and Natural Resources Division


950 Pennsylvania Avenue, N.W.                                                           Telephone (202) 514-2701
Washington, DC 20530-0001
                                                                                         Facsimile (202) 514-0557




Clerk
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

                   Re:          United States v. Ford et al, Case No. 7:19-cv-9600

I write to notify you that at the time one or more filings were made in this case in the span of
time from October 1, 2019 through December 9, 2019, my name appeared on the federal
government’s filing in the above case. The names of other lawyer(s) also appeared on such a
filing. During this period, my District of Columbia bar license was inadvertently in inactive
status.

Unbeknownst to me, on or about October 1, 2019, my DC bar license had been placed on
inactive status for inadvertent non-payment of that year’s dues. https://www.dcbar.org/
membership/frequent-questions/index.cfm#dues. To my knowledge, I had not missed a dues
payment deadline in any prior year.

I discovered this one-time lapse on December 9, 2019, paid the necessary dues and the $280
penalty fee, and took immediate steps to correct the problem, such that it was fixed the next day
on December 10, 2019, according to the DC Bar’s website. The DC Bar did not have my correct
address and I received no mail forwarded to me from my prior private law firm (which I left on
October 31, 2018 to join the Justice Department the following day). That firm had handled
paying my bar dues from 2006-2018; the firm also moved to a different address circa March
2019. I also reported the dues issue to Justice Department authorities.

Upon further consultation with the relevant Department office, I determined to bring the matter
to the Court’s attention and I followed its advice on the form of this letter: Specifically, if
because my name appeared on a filing I implicitly represented that my DC Bar license was active
and was authorized to represent the United States at that time (Department attorneys must
maintain an active state-bar license), I wish to correct any such implicit representation and
extend my sincere apology. I was not aware of the lapse due to nonpayment of dues and did not
intend to mislead the Court.
Please contact me should you wish to discuss the matter further or need to seek any further
information.

                                             Yours truly,

                                             s/ Jeffrey Bossert Clark

                                             Jeffrey Bossert Clark

cc: Counsel of Record




                                              -2-
